     1:20-cv-01481-SAL-SVH   Date Filed 04/20/20   Entry Number 7   Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Jeffery J. Bryant,                  )        C/A No.: 1:20-1481-SAL-SVH
                                     )
                    Plaintiff,       )
                                     )
        vs.                          )             ORDER AND NOTICE
                                     )
 Phillip E. Thompson, Sheriff in his )
 official capacity; J. Reuben Long )
 Detention Center,                   )
                                     )
                    Defendants.      )
                                     )

       Jeffery J. Bryant (“Plaintiff”), proceeding pro se and in forma pauperis,

filed this complaint pursuant to 42 U.S.C. § 1983 against Sheriff Phillip E.

Thompson and J. Reuben Long Detention Center (“Detention Center”)

(collectively “Defendants”), alleging violations of his constitutional rights.

Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule

73.02(B)(2)(e) (D.S.C.), the undersigned is authorized to review such

complaints for relief and submit findings and recommendations to the district

judge.

I.     Factual and Procedural Background

       Plaintiff alleges that on January 27, 2020, he slipped and fell while

incarcerated at Detention Center. [ECF No. 1 at 5]. He claims there was no

sign warning the floor was wet. Id. He alleges his lower back is hurt and that
      1:20-cv-01481-SAL-SVH   Date Filed 04/20/20   Entry Number 7   Page 2 of 6




he has a knot the size of a tennis ball on his upper shoulder. Id. at 6. He states

he was provided muscle relaxers for seven days, but is now only provided

ibuprofen. Id. He requests treatment from an outside medical provider and

$140,000 for future treatment. Id.

II.     Discussion

        A.    Standard of Review

        Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

        Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

                                        2
   1:20-cv-01481-SAL-SVH       Date Filed 04/20/20   Entry Number 7   Page 3 of 6




allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

requirement of liberal construction does not mean that the court can ignore a

clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).

      B.    Analysis

            1.    Sheriff Thompson

      Plaintiff names Sheriff Thompson as a defendant but does not state any

allegations against Thompson. To the extent Thompson is sued in his capacity

as Sheriff or related to his responsibility for Detention Center, Plaintiff has

failed to state a claim under § 1983. The doctrine of supervisory liability is

generally inapplicable to § 1983 suits, such that an employer or supervisor is

not liable for the acts of his employees, absent an official policy or custom that

results in illegal action. See Monell v. Department of Social Services, 436 U.S.

658, 694 (1978); Fisher v. Washington Metro. Area Transit Authority, 690 F.2d

1133, 1142–43 (4th Cir. 1982). The Supreme Court explains that “[b]ecause

vicarious liability is inapplicable to Bivens and § 1983 suits, a plaintiff must

plead that each Government-official defendant, through the official’s own

                                         3
   1:20-cv-01481-SAL-SVH     Date Filed 04/20/20   Entry Number 7   Page 4 of 6




individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676; see

Slakan v. Porter, 737 F.2d 368, 372–74 (4th Cir. 1984) (finding officials may be

held liable for the acts of their subordinates, if the official is aware of a

pervasive, unreasonable risk of harm from a specified source and fails to take

corrective action as a result of deliberate indifference or tacit authorization).

            2.     Detention Center

      It is well-settled that only persons may act under color of state law;

therefore, a defendant in a § 1983 action must qualify as a person. See 42

U.S.C. § 1983; Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978)

(noting that for purposes of § 1983, a person includes individuals and bodies

politic and corporate). Courts have held that inanimate objects such as

buildings, facilities, and grounds are not considered a person and do not act

under color of state law. See Nelson v. Lexington Cnty. Det. Ctr., No. 8:10-

2988-JMC, 2011 WL 2066551, at *1 (D.S.C. May 26, 2011) (finding that the

plaintiff failed to establish that the Lexington County Detention Center, “as a

building and not a person, is amenable to suit under § 1983”). In this case,

Plaintiff names Detention Center, which is a facility used primarily to house

detainees awaiting trial in state court. Because Detention Center is not a

person amenable to suit under § 1983, the undersigned recommends Plaintiff’s

complaint be summarily dismissed.




                                       4
     1:20-cv-01481-SAL-SVH   Date Filed 04/20/20   Entry Number 7   Page 5 of 6




3.     Negligence

       To the extent Plaintiff claims Defendants were negligent, related either

to his fall or subsequent treatment, his claims must fail. The law is well settled

that a claim of negligence is not actionable under 42 U.S.C. § 1983. See Daniels

v. Williams, 474 U.S. 327, 335–36 n.3 (1986); Pink v. Lester, 52 F.3d 73 (4th

Cir. 1995) (noting that Daniels bars an action under § 1983 for negligent

conduct).

       Accordingly, Plaintiff’s complaint is subject to summary dismissal.

                    NOTICE CONCERNING AMENDMENT

       Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by May 11, 2020, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the




                                       5
   1:20-cv-01481-SAL-SVH   Date Filed 04/20/20   Entry Number 7   Page 6 of 6




district court that the claims be dismissed without leave for further

amendment.

     IT IS SO ORDERED.



April 20, 2020                            Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                     6
